Name: Council Regulation (EEC) No 3614/82 of 30 December 1982 establishing Community supervision for imports of certain products originating in Norway (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 380/53 COUNCIL REGULATION (EEC) No 3614/82 of 30 December 1982 establishing Community supervision for imports of certain products originating in Norway ( 1983) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1983 , imports of products originating in Norway and indicated in Annex I shall be subject to Community supervision . The description of the products referred to in the preceding subparagraph, their tariff headings and statistic numbers are given in Annex I. 2 . Member States shall forward to the Commission not later than the 15th day of each month statements of imports of the products in question effected during the preceding month ; to this end, only products submitted to the customs authorities under cover of an entry, for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 3 to the Agreement shall be taken into consideration . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Kingdom of Nor ­ way (') was signed on 14 May 1973 ; whereas an Additional Protocol (2) was signed on 6 November 1980 as a result of the accession of the Hellenic Republic to the Community ; Whereas Articles 1 to 4 of Protocol 1 , annexed to the Agreement, make provision for a specific timetable for the progressive abolition of customs duties in respect of the products to which the Agreement applies ; whereas the imports of these products are limited to annual indicative ceilings above which the customs duties applicable to third countries may be reintroduced : whereas, in conformity with Article 4 (b) of Protocol 1 , the Community has suspended the application of annual indicative ceilings ; whereas, in this situation, it is necessary that the Commission be regularly informed of the trend of the imports of the products in question and, in consequence, it is necessary to subject these imports to supervision ; whereas this surveillance requires close and particu ­ larly rapid cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of imports, Article 2 For the implementation of this Regulation the Commission shall take all necessary measures in close cooperation with the Member States . Article 3 This Regulation shall enter into force on 1 January 1983 . The Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1982 . For the Council The President O. MÃLLER (') OJ No L 171 , 27. 6 . 1973 , p . 2 . O OJ No L 357, 30 . 12 . 1980, p . 78 . No L 380/54 Official Journal of the European Communities 31 . 12 . 82 ANNEX I LIST OF PRODUCTS SUBJECT TO SUPERVISION UPON IMPORTATION IN 1983 Order No CCT heading No ¢ Description NIMEXE code 1 2 3 4 [INI ] 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : C. Kraft paper and kraft board : II. Other : I N 2  Kraftliner paper and board (a) 48.01-20 , 22 , 24 , 30 , 32 , 34 , 36 , 38 , 39 I N 3  Kraft paper for large-capacity sacks (a) 48.01-07 , 10 I N 4  Other ex F. Other : 48.01-40 , 42 , 44 , 46 , 48 , 50 , 51 I N 5  Bible paper , manifold (thin typing paper; printing paper apd writing paper, containing not more than 5 % of mechanical wood pulp (a) 48.01-76 , 78 , 80 I N 6  Printing paper and writing paper, containing more than 5 % of mechani ­ cal wood pulp (a) 48.01-79 , 81 I N 7  Semi-chemical fluting paper (a) 48.01-87 I N 8  Sulphite wrapping and packaging paper (a) 48.01-83 , 85 I N 9  Other, excluding cellulose wadding and webs of cellulose fibres (soft tissues) 48.01-60,63,68,70 , 71,72 , 74,89 , 90 , 92 , 94 , 96 , 98,99 IN 10 48.03 48.07 Parchment or greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets Paper and paperboard , impregnated, coated , sur ­ face-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 g or more per m1 : 48.03 all Nos IN 11 -  Other, excluding coated printing or writing paper ex D. Other :  Other, excluding coated printing or writing paper . 48.07-ex 41 , ex 45 48.07-55 , 56 , 64 , 67 , 71,73,75,77 , 85,91,97,99 (a) Subject to compliance with the definitions given in Annex II . 31 . 12 . 82 Official Journal of the European Communities No L 380/55 ANNEX II DEFINITIONS ex 48.01 C II Kraftliner 'Kraftliner' means machine-finished or machine-glazed paper or paperboard, in rolls , containing not less than 80 % of chemical sulphate softwood pulp calculated on total fibre content, weighing more than 115 g/mJ and having a Mullen burst ratio of not less than 35 . ex 48.01 C II a) Kraft paper for large-capacity sacks 'Kraft paper for large-capacity sacks' means machine-finished paper, in rolls, containing not less than 80 % of chemical soda or sulphate pulp of coniferous wood, calculated on total fibre content, weighing not less than 60 g/mJ but not more than 115 g/m2 and meeting the specifications set out in 1 or 2 below : 1 . Having a Mullen burst ratio of not less than 38 and a stretch factor of more than 4 ¢ 5 % in the cross direction and of more than 2 % in the machine direction. 2 . ' Having the minimum tear resistance and tensile strength indicated in the following table, or the linearly interpolated equivalent for any other weight : Minimum tear resistance mN Minimum tensile strength kN/m Weight g/m2 Machine direction Machine direction plus cross direction Cross direction Machine direction plus cross direction 60 70 80 100 115 700 830 965 1 230 1.425 1 510 1 790 2 070 2 635 . 3 060 · 1-9 2-3 2-8 3 ·7 · 4-4 6-0 7 · 2 8-3 10-6 12-3 ex 48.01 F Printing paper and writing paper, containing not more than 5 % of mechanical wood pulp 'Printing paper and writing paper, containing not more than 5 % of mechani ­ cal wood pulp' means paper other than machine-glazed, used for printing or writing, wnich contains not more than 5 % of mechanical wood pulp calcu ­ lated on total fibre content. ex 48.01 F Printing paper and writing paper, containing mechanical wood pulp 'Printing paper and writing paper, containing mechanical wood pulp' means paper other than machine-glazed, used for printing and writing, containing more than 5 % of mechanical wood pulp calculated on total fibre content. ex 48.01 F Semi-chemical fluting paper 'Semi-chemical fluting paper' means paper, in rolls, containing not less than 65 % of unbleached semi-chemical hardwood pulp (pulp obtained from wood - by light chemical treatment followed by mechanical treatment) calculated on total fibre content and having a . CMT (Concora Medium Test) crush resistance exceeding 20 kp. ex 48.01 F Sulphite wrapping and packaging paper 'Sulphite wrapping and packaging paper' means machine-glazed paper, containing more than 40 % of chemical bisulphite wood pulp, calculated on total fibre content, having an ash content of not more than 8 % and having a Mullen burst ratio of not less than 15 .